NOTE: ThiS order is nonprecedential.
1 United States Court of Appeals
for the Federal C1rcu1t
IN RE WALTER F. BEINEKE
2011-1460
(SeriaI No. 10f919,902)
Appea1 from the United States Patent and Trademark
0ffice, Board of Patent Appea1s and Interferences.
ON MOTION
ORDER
Wa1ter F. Beineke moves for a 31-day extension of
time, until Janua1'y 27, 2012, to file his reply brief
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted

IN RE BEINEKE 2
FOR THE CoURT
  2012 lsi Jan Horba1y
Date J an Horba1y
C1erk
ccc A1ice O. Martin, Esq
S
21
Ray1nond T. Chen, Esq. FlLED
U.S. CDURT GF APPEALS FUH
THE FEDEBAL ClRCUIT
JAN 0 5 2012
JAN HORBALV
CLERK